          Case 1:19-cv-10205-MKV Document 44 Filed 03/01/21 Page 1 of 2



                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
 BRADLEY SHOVE,
                                                                DATE FILED: 3/1/2021
                             Plaintiff,
                                                                  1:19-cv-10205-MKV
                     -against-

 INTELLIGRATED SYSTEMS, INC., and                           ORDER SCHEDULING TRIAL
 HONEYWELL INTERNATIONAL, INC.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On February 5, 2021, the Court held the Post Discovery Conference in this matter. The

parties represented that they anticipate proceeding to trial, although they are still engaging in

settlement negotiations. The Court explained that, because of restrictions due to the Covid-19

pandemic, judges must request dates to schedule jury trials, and the Clerk’s Office creates a

schedule for each quarter. In an Order dated February 5, 2021, the Court advised the parties to

prepare for trial to begin on April 12, 2021 and to file all required pretrial submissions by March

8, 2020 [ECF #5]. However, in light of the uncertainty regarding the trial date and the parties’

ongoing settlement negotiations, the Court stated that the parties could file a letter, by March 5,

2021, informing the Court of the status of their settlement negotiations and request an extension

of time to file their pretrial submissions.

        The Clerk’s Office has now informed the Court that it has been allotted the dates May 26,

2021 through May 28, 2021 for the trial of this case. Accordingly, IT IS HEREBY ORDERED

that the trial of this case will begin on May 26, 2021. IT IS FURTHER ORDERED that the

parties shall file their proposed Joint Pretrial Order and other required pretrial filings by April 21,

2021. IT IS FURTHER ORDERED that the parties shall consult Chief Judge McMahon’s

Second Amended Standing Order, dated February 16, 2021, regarding Restrictions to Entry to
          Case 1:19-cv-10205-MKV Document 44 Filed 03/01/21 Page 2 of 2




Courthouse, 21-mc-164. The parties must continue to monitor the SDNY website for new or

amended standing orders and protocols for entry into the Courthouse and for the conduct of jury

trials during the Covid-19 pandemic.

       IT IS FURTHER ORDERED that, if the parties reach a settlement, they shall promptly

file a joint letter informing the Court that they no longer intend to proceed to trial, so the Court

can inform the Clerk’s Office that the dates allotted for the trial of this case may be reassigned to

another case awaiting trial.

SO ORDERED.
                                                       _________________________________
Date: March 1, 2021                                    MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
